Per Curiam.
The fair intendment of sections 3670 and 3672 of the Internal Revenue Code (U. S. Code, tit. 26, §§ 3670, 3672) was to permit the transfer of property, both real and personal, belonging to a person who had neglected or failed to pay tax, without the lien of the government attaching to the property unless the government complied with the above-mentioned sections by filing a notice of lien in the District Court where the property was located. In this regard it is similar to our recording acts. Here, however, the Collector of Internal Revenue served a notice of levy and a warrant of distraint under section 3710 of the same statute. This was an actual levy by the Collector upon the property of the tax debtors and was paramount to the judgment creditor’s claim.
Order reversed, with ten dollars costs and disbursements, and motion denied. .
All concur. Present — McCook, Hammer and McLaughlin, JJ.